Citation Nr: 1534792	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for foot ulcer, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for Charcot's arthropathy.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for loss of use of a creative organ.

8.  Entitlement to service connection for left foot deformity.

9.  Entitlement to service connection for a psychiatric disability, including anxiety and depression.


REPRESENTATION

 The Veteran is represented by:  John Shook, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

The Veteran requested a hearing before the Board with respect to the issues of entitlement to service connection for loss of use of a creative organ; diabetic retinopathy; left foot deformity; and a psychiatric disability, including anxiety and depression.  Although this hearing was initially scheduled for May 22, 2015, the Veteran's current attorney requested a postponement of this hearing in order to review the Veteran's claims file.  VA informed the Veteran and his attorney that the Board hearing has been re-scheduled for September 29, 2015.  As such, these claims must be remanded.

Pursuant to his claims of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent; bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus, type II; hypertension; foot ulcer, to include as secondary to diabetes mellitus, type II; and Charcot's arthropathy, the Veteran was scheduled for and testified at a May 13, 2014 hearing with the undersigned Veterans Law Judge.  At the time of the May 13, 2014 Board hearing, the Veteran was representative by a different attorney.

In the interest of fairness and due process, and given that the Veteran has changed representation since the May 13, 2014 Board hearing, and given that the claims are inextricably intertwined, the Board finds that remanding all of the Veteran's claims is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

The Veteran has already been scheduled for a Board hearing on September 29, 2015.  All correspondence pertaining to these matters must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board in these matters, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2014).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

